DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,226,193. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim “a system for monitoring pressure in a subject, using an elongated instrument comprising a plurality of portals formed through the elongated wall along a selected length configured to allow a fluid to flow into the lumen from an external environment; and a pressure sensor integrated with the elongated instrument”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, and 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2014/0243703 to Schmidt et al.
Regarding Claims 1, Schmidt teaches a system for monitoring pressure in a subject, comprising: an elongated instrument configured to be placed within the subject, the elongated instrument having an elongated wall that extends a distance from a first terminal end to a second terminal end, the elongated instrument defining a lumen along at least a portion of the distance, the elongated instrument further defining a passage into the lumen (figs. 17 and para 0049); a plurality of portals formed through the elongated wall along a selected length configured to allow a fluid to flow into the lumen from an external environment (figs. 17 and para 0049 and 0060); and a pressure sensor integrated with the elongated instrument and configured to measure a pressure within the external environment along the selected length, wherein the pressure sensor is configured to provide a pressure signal based on the measurement of the pressure at the external environment (figs. 17 sensor 10 does not increase diameter of 61; and para 0049 and 0060).
Regarding Claim 2, Schmidt teaches a monitoring system configured to receive the pressure signal and provide an output to a user based on the received pressure signal (para 008 teaches a pressure sensor system for displaying the measured pressure from the pressure sensor).  
Regarding Claim 3, Schmidt teaches that the passage into the lumen extends through the first terminal end configured to drain the fluid flowing through the plurality of portals to a remote site (fig. 17 element 65 shows plurality of portals to drain fluid through to lumen 78).  
Regarding Claim 4, Schmidt teaches that the pressure sensor wirelessly provides the pressure signal to the monitoring system (para 042 and 058 teaches wireless transmission of data).  
Regarding Claim 5, Schmidt teaches that the pressure sensor further includes a plurality of pressure sensors extending along the selected length (Fig. 15-17 teaches plurality of pressure sensors 64, 68, and 70 along the length of the device).
Regarding Claim 8, Schmidt teaches that the pressure sensor is positioned a distance away from the second terminal end of the elongated instrument (fig. 15-17 teaches plurality of sensors 64, 68 and 70 positioned at a distance away from the second terminal).  
Regarding Claim 9, Schmidt teaches that the pressure sensor is configured to measure a pressure at the plurality of portals (figs. 15-17 and para 0049 and 0060 teaches pressure sensor to measure pressure at plurality of portals element 65).  
Regarding Claim 10, Schmidt teaches that the pressure sensor includes a plurality of pressure sensors, wherein a first pressure sensor is positioned at the second terminal end and a second pressure sensor is positioned proximal the 40Attorney Docket No. 5074A-000150-US-COB plurality of portals, wherein the first pressure sensor and the second pressure sensor are positioned along the selected length (fig. 15-17 teaches plurality of sensors 64, 68 and 70 positioned at a distance away from the second terminal).  
Regarding Claim 11, Schmidt teaches that the pressure sensor includes a sensor portion and a processor system (para 006 and 007 teaches a processing element for the pressure sensor).  
Regarding Claim 12 and 19, Schmidt teaches that an antenna assembly configured relative to the processor system to allow for transmission of the pressure signal to a selected receiver (para 007 teaches a processing element for the pressure sensor and for transmission to an external controller).  .  
Regarding Claim 13, Schmidt teaches that the antenna assembly is configured to receive a signal to provide power to the pressure sensor (para 037 teaches an antenna connected to the pressure sensor).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0243703 to Schmidt et al. in view of U. S. Publication No. 2004/0167385 to Rioux et al.
Regarding claims 6, Schmidt teaches all of the above claimed limitations but does not expressly teach that the pressure sensor is formed as a composite of insulating, conductive, and elastic thin films on a surface of the elongated wall.
Rioux teaches that the pressure sensor is formed as a composite of insulating, conductive, and elastic thin films on a surface of the elongated wall (para 0036 teaches a thin film pressure sensor).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Schmidt with a pressure sensor that is a composite of insulating, conductive, and elastic thin films as taught by Rioux, since Schmidt already teaches the use of pressure sensors and different pressure sensors are obvious variants.
Regarding Claim 7, Rioux teaches that the thin film pressure sensor does not increase the maximum cross-sectional dimension of the elongated wall greater than about 20% (figs. 1-6  element 4 is a sensor, which does not increase the cross section by over 20%).  
Regarding Claim 14, Schmidt teaches that a trace formed on a surface of the elongated instrument configured to connect the pressure sensor to a monitor; wherein the pressure sensor is formed as a composite of insulating, conductive, and elastic thin films on a surface of the elongated wall (para 0036 teaches a thin film pressure sensor).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0243703 to Schmidt et al. in view of U. S. Publication No. 2009/0281566 to Edwards et al.
Regarding Claim 15, and 16, Schmidt teaches all of the above claimed limitations but does not expressly teach a tracking system to track a tracking device; a navigation system and a display to superimpose the tracked device on the image, based on the location.
Edwards teaches a tracking system to track a tracking device; a navigation system and a display to superimpose the tracked device on the image, based on the location (para 039, 040, 0044, 053, and 054). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Schmidt with a setup such that a tracking system to track a tracking device; a navigation system and a display to superimpose the tracked device on the image, based on the location, As taught by Edwards, since such a setup would result in precise tracking of the instrument for easy tracking and positioning of the instrument.
Regarding Claim 17 and 18, Schmidt teaches an elongated stylet configured to be positioned within the lumen from the first terminal end (para 0058 teaches a stylet which can be tracked).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJAY CATTUNGAL/
Primary Examiner, Art Unit 3768